2819 JAN llr AH 8= 33

iN THE COURT OF APPEALS OF THE STATE OF WASH|NGTON

in the lVlatter of the Dependency of
No. 78195-2-|

S.R.P.VV. (dob: 03/14/2012); K.R.T.W. (Consolidated With No. 78196-1-| and
(dob: 02/17/2011); and K.R.-K.W. (dob: No. 78197-9-¥)

02/28/2013),

Minor Children.

DfoS!ON ONE

STATE OF WASH|NGTON,
DEPARTMENT OF SOC!AL AND
HEALTH SERVlCES,

Respondent, UNPUBL|SHE€) OPtN|ON
v.
SHARRAH WOOD, FlLEDl January 14, 2019

 

Appellant.

LEACH, J. -~ Sharrah Wood appeals the termination other parental rights to three
children. She claims that substantial evidence does not support the trial ccurt’s tinding
that ali necessary services capable of remedying her parentat deficiencies Were offered
or provided, that a neuropsychoiogical evaluation was not a necessary service, and that

termination of her oarental rights was in the best interests of the children. We disagree

and affirm

No. 78195-2_~|/2

f-'ACTS

Sharrah Wood is the mother ot three children ranging from seven to five years of
age: K.R.T.W., S.R.P.W.1 and K.R.~K.W.1 The parental rights of the children’s fathers
are not at issue in this appeal.2

in April 2015, Wood and her three children iost their housing due to flooding
The family then reportedly began living in a van with Wood’s mother, Wood’s sister, and
her sister’s two young children. When not living in the van, the family stayed on the
floor of friends' houses Once notified, the Department of Socia| and Heaith Servioes3
(Departrnent) offered Wood voluntary services that included Famiiy Assessment
Response (FAR) and Proiect SafeCare. Wood initially participated in these services,
but she was unable to complete thern.

in December 2015, the Department received allegations that Wood’s children
were continuing to be negiected and suffering from housing instability. On December
22, 2015, the Departrnent filed a dependency petition for each chiid based on Wood’s
ai|eged laci< of supervision, chronic neglect mentai heatth issues, tacit of parenting
skiiis, and iaci< of safe and stabie housing At the sheiter care hearing on December 30,

2015, the trial court removed the children from Wood’s care. They never returned to her

Cai'€.

 

1 Wood is also the mother to another child, K.W. i-ler parentai rights as to K.W.
were previously terminated and are not at issue in this appeal.

2 The_ parentai rights of the fathers of S.R.P.W. and K.R.-K.VV. were previously
terminatedl At the time of trial, the parental rights of the father of K.R.T.W. were sti|i
intact.

3 As of July 1, 2018, the “Department of Chi|dren, Youth, and Famiiies" has

assumed the functions and duties of the Department of Sociai and Heaith Services.
§§ RCW 43.216.906.

No. 78195~2»|/3

|n April 2016, the Departrnent filed agreed dependency and disposition orders for
each chiid. The Department identified Wood’s primary parenting deficiencies as mentai
health issues, tack of parenting skills and lack of stable and suitable housing
Throughout'the course of the dependency, the Department offered Wood multipie
services designed to help remedy her parental deficiencies These services included a
psychologicai evaluation with a parenting component, a mentai health assessment and
individual counseling parenting ctasses, family preservation services case
management, random urinalyses (UAs), a drug and aicohol evaluation, and Project
Aware (domestic violence support group). Among other things the trial couri’s
dependency orders required Wood to notify the Departrnent about any probierns in
accessing services

At iater dependency review and permanency pianning hearingsl the triai court
determined that Wood was either partially in compiiance or not in compliance with its
orders and'that Wood was not making progress toward correcting her parentai
deficiencies ln |Viarch 2037. the Departrnent filed a petition to terminate Wood’s
parental rights to each chiid. The Department made the same allegations for each child
and asserted that Wood “does not understand and is incapabie of providing for the
child’s emotionai, physicai, mental, and developmentai needs [Wood] is incapabie of
safety parenting the child."

The termination triat took piece over several days in January 2018. Atter hearing
testimony from Wood, a Department social worker, a family preservation services

provider, two visitation supervisors K.R.-K.W.’s counselor, a chemicai dependency

No. 78195-2-:/4

provider, a psychologists and considering more than 60 exhibits the trial court ordered
termination of Wood’s parental rights as to ail three children. |n its termination order,
the trial court made more than 200 findings of fact1 the majority of which Wood does not
- dispute in this appeal. We discuss additional facts in the relevant sections below.
STANDARD OF REV|EW

The Unlted States Constitution protects parental rights as a fundamental iiberty
interest.“ To terminate a parent's rightsl the Department must satisfy a two-pronged
test.5 The first prong requires proof of the six factors described in RCW 13.34.18€)(1).6
The Departrnent must prove these factors by clear, cogent, and convincing evidence7
Clear, cogentl and convincing evidence exists when the evidence shows that an
ultimate fact in issue is highly proi)at)le.8 lf the Department satisfies the first prong the

court proceeds to the second prong, determining whether termination is in the child’s

 

4 Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599
(1982).

5 in re Dependengy__gf K.N.J., 171 Wash. 2d 568, 576, 257 P.Bd 522 (2011).

6 RCW 13.34.180(1) requires the Department to prove (a) the-child has been
found to be a dependent chiid; (b) the court has entered a dispositional order pursuant
to RCW 13.34.130; (c) the child has been removed or wiil, at the time of the hearing,
have been removed from the custody of the parent for a period of at least six months
pursuant to a finding of dependency; (d) the services rendered under RCW ‘i3.34.136
have been expressiy and understandably offered or provided and all necessary
services, reasonably available, capable of correcting the parental deficiencies within the
foreseeable future have been expressly and understandably offered or provided; (e)
there is little likelihood that conditions wi|i be remedied so that the child can ice returned
to the parent in the near future; and (f) continuation of the parent and child relationship
clearly diminishes the child's prospects for early integration into a stable and permanent
horne.

7 K.N.J., i71 Wn.2d at 576-77.

8 In re Dependencv of K.R.. 128 Wn.2d t29, 141, 904 P.2d 1132 (1995).

_4_

No. 78195»2-|/5

best interests.9 The Department must prove this second prong by a preponderance of
the evidence10

lf substantial evidence supports the trial court's findings we must affirm the
termination order.11 “‘[E]vidence is substantial if, when viewed in the light most
favorable to the party prevailing below, it is such that a rational trier of fact could find the
fact in question by a preponderance of the evidence."'12 in this review, we do not make
credibility determinations or weigh the evidence.13 “Deference paid to the triai iudge’s
advantage in having the witnesses before him [or her] is particularly important in
deprivation proceedings."14 We consider unchallenged findings as true on appeal.15

ANALYSlS

All Necessary and Avaifable Servlc:es16

Wood alleges that by not tailoring services to accommodate her cognitive and
developmental disabilities,17 the Departrnent failed to prove that it offered or provided
her all reasonably available, necessary services capable of correcting her parental

deficiencies within the foreseeable future. We disagree Though the Department must

 

9 RCW13.34.190(1)(b).

i° in re Welfare of A.B., 168 Wash. 2d 908, 9111 232 P.3d 1104 (2010).

11 |n re l§_)_e_apendencv of`l°.R., 108 _Wn. App. 149, 161, 29 P.3d 1275 (2001).

12 ln re Dependencv of E.L.F., 117 Wash. App. 241, 245, 70 P.3d 163 (2003)
(alteration in original) (quoting |n re Dependencv gf lVl.P., 76 Wash. App. 87, 90-91, 882
P.2d 1180 (1994)).

i3 |n re \Nelfare of C.B., 134 Wash. App. 942, 953, 143 P.3d 846 (2006).

14 |n re Welfgre of Aschaug, 93 Wash. 2d 689, 695, 611 P.2d 1245 (1980).

15 in re Dependencv of J.M.R., 160 Wash. App. 929, 939 n.5., 249 P.3d 193 (2011).

16 This issue encompasses Wood’s challenge to findings of fact 2.181, 2.182,
2.189, 2.208, and 2.209.

17 Wood has a reported iQ of 64. in school, she was enrolled in special
education classes She did not complete high school and never earned a diploma or
General Equivalency Degree (GED).

No. 78195-2'-|/6

prove it offered services specifically tailored to the individual parent’s needs18 lt is not
obligated ton offer additional services that might have been helpful if the parent is
unwilling or unable to make use of available services.19 The Department is not required
to offer or provide services that would be futiie.20

l-“or the first time on appeal, Wood argues that the Department was statutorily
obligated to consult with its Deveiopmental Disabilities Administration (DDA) to
coordinate a tailored service plan for accommodating her specific cognitive limitations
but it failed to do so.21 A review of the record shows that Wood did not raise this issue
before the trial court. 1

Generaliy, we will not consider issues raised for the first time on appeal.
However, a “party may raise for the first time on appeal a manifest error affecting a
constitutional right."22 The appellant has the burden of demonstrating the basis for

reviewing an issue for the first time on appeal.23 Here, Wood fails to address RAP

 

13 ln re Dependencv gf D.A.. 124 Wash. App. 644, 651, 102 P.3d 847 (2004).

19 in re Dependencv of Rarnquist, 52 Wash. App. 854, 861, 765 P.2d 30 (1988).

20 “‘VVhere the record establishes that the offer of services would be futile, the
trial court can make a finding that the Department has offered all reasonable services”’
ln re Welfare of C.S., 168 Wash. 2d 51, 56 n,2, 225 P.3d 953 (2010) (quoting ln re Welfare
of l\/l.t'~t.H.l 145 Wash. App. 10, 25, i88 P.3d 510 (2008)).

21 _SE RCW 13.34.136(2)(b)(i)(B). Simiiarly, amicus curiae Disability Rights
Washington argues that the Department failed to discharge its duty to consult with DDA
as to the provision of tailored services to address Wood’s intellectual disabilities before
terminating her parental rights

22 |n re Adoption of Nl.S.lVl.-P., 18l Wn. App. 301, 312, 325 P.3d 392 (2014)
(citing RAP 2.5(a)(3)). “A manifest error requires a showing of actual prejudice."
lVl.S.lVl.-P., 181 Wash. App. at 312. Actual preiudice requires a “p|ausible showing by the
[appellant] that the asserted error had practical and identifiable consequences in the
trial of the case." State v. Lynn, 67 Wash. App. 339, 345, 835 P.2d 251 (1992).

23 State v. Grimes, 165 Wash. App. 172, 185~86, 267 P.3d 454 (2011).

,6-

No, 78195-2'-|/7

2.5(a) and offers no basis for reviewing her DDA consultation claim for the first time on
appeal. She has not met her burden.

Wood also argues that “[a]lthough the {)epartment provided several different
services and although [she] engaged in some . . . her inability to [make] progress was
due to the lack of accommodation of her disability." Contrarily, the record shows that
Wood did not trust the Department and refused to work with the Department regardless
of the type and number of services offered or provided

ln January 2016, the Department referred Wood to parenting classes Although
Wood began to attend the classes she was terminated because of too many absences
The Department re-referred Wood to parenting classes in Nlay 2016, but she did not
ahend.

in lVlay 2016, the Department referred Wood to Dr. Walker for a psychological
evaluation with a parenting component Wood attended the first session with Dr.
Walker but began throwing chairs around in the waiting room and frightened staff with
her behavior. lJr. Walker refused to work with Wood any further after this incident The
Department then referred Wood to Dr. O’l_eary for the same evaluation, but she missed
the appointment and Dr. O’i,eary refused to worl< with her. Finaliy, in December 2016,
the Department referred Wood to Dr. Swing for a psychological evaluation and
parenting component lt took Dr. Swing five months to get Wood in for an

appointment24 Wood did not work cooperatively with Dr. Swing and did not fully

 

24 The Department and Dr. Swing made numerous efforts to get Wood to Dr.

Swing’s office. Wood “failed to appear for some appointments refused others and did
not respond to some other offered dates.”

_7_

No. 78195-2-|/8

complete Dr. Swing’s evaluation. l\lotat)ly, Wood refused to take the Wechsler Adult
intelligence Scale, 4th edition, which isan assessment tool Dr. Swing sought to use in
assessing Wood’s current intellectual functioning

Also in May 2016, the Department referred Wood to Compass Heaith for a
mental health assessment and counseling From Nlay to December 2016, she attended
only six counseling sessions even though she was authorized to participate in up to four
sessions a month At her last counseling session in December 2016, she was more
than three hours late for the appointment and only sought help paying $2,000 in back
rent and a $1,140 electric biil. Several months iater, the Department referred Wood to
another mental health provider, but she declined and said that she would find her own
counselor. She never did. The trial court determined that mental health treatment has
been offered to Wood repeatedly, but she refused to go.

|n Septernber 2016, the Department referred Wood to Positive Parenting
Program (Triple P) for parent coaching Because Wood’s visitation of her children was
so inconsistent at that time, the Trip|e P provider could not work with Wood and,
instead, recommended Family Preservation Services (FPS) as an appropriate service
for parent coaching The Department referred Wood to an FPS provider in June 2017.
i-lowever, Wood ultimately refused to work with the FPS provider despite the provider’s
multiple attempts and methods of doing so. The FPS provider testified that during a
telephone call, Wood stated “she was intentionally ignoring me because she was not
comfortable working with me, knowing that . . . | would be sharing information with her

social worker.“

No. 73195-2`-i/9

in April 2017, Wood received referrals for random UAs and a drug and alcohol
evaluation She never completed either service. |n Septernber 2017, Dr. Swing
recommended that Wood receive job training through the Dlvision of Vocationa|
Rehabilitatlon. The Department offered Wood a referra|, but she refused the service25

The Department and the FPS provider offered Wood housing information and
resources At trial, howeverl Wood testified that she still did not have housing
appropriate for reunification with her children and acknowledged that the children could
not return to her care until she located appropriate housing

Wood repeatedly confirmed that she had “a lot of trust issues with the
Department” and limited the extent to which she engaged or cooperated with service
providers recommended by the Department She indicated an unwillingness to work
with any service provider who would later report back to the Department The trial
court’s unchallenged finding of fact 2.‘l91 establishes that Wood "has refused to work
with providers who would provide information to the Department Although she testified
on cross-examination by her own lawyer that she would engage in services such

testimony was weak and not credible."i26 The trial court also found, in pertinent part:

 

25 Dr. Swing also recommended other services for Wood, including a domestic
violence support group, Parent~Child interaction Therapy (PC|T), and Eye l\/|ovement
Desensitization and Reprocessing (ElVlDR) treatment The Department referred Wood
to Project Aware for domestic violence`victims, and Wood attended the support group.
l-lowever, the Department was unable to offer PC|T to Wood due to the inadequate
amount of time she had with her children. Similarly, the Department was unable to offer
Wood EMDR services due to lack of providers in her area and because Wood needed
to engage in a minimum of six months of general counseling treatment prior to engaging
in Ei\/|DR treatment.

26 Furthermore, Wood does not dispute finding of fact 2.204 (“The mother has a
profound distrust of the Department The mother will not work towards fixing things.”) or

-g-

No. 78195-2-§/10

2.‘¥81

To the degree that the mother suffers cognitive impairment, the

_Departrnent made efforts to accommodate the mother’s

2.182

impairments The mother was offered interactive parenting
education The rnother received extra assistance from the social
worker With making appointments making phone caiis, and making
transportation arrangementsl The sociai worker tried very hard to
expiain things to the mother in a variety of ways. 'i'he sociai worker
ensured that information was provided both by herself as weil as by
the mother’s Ofiice of Pubiic Defense sociai worker.

So ali of the court~ordered and necessary services capabie of
correcting parental deficiencies within the foreseeabie future have
been expressly and understandably offered or provided

2.189 Additionaiiy, it’s very clear beyond the required standard of ciear,

2.208

2.209

in view of this record, it is apparent that Wood’s iack of progress stems from her
distrust of the Department and her failure to participate fuiiy in the services offered
Substantiai evidence supports the trial court’s findings that the Department offered or
provided all necessary and reasonably available services capable of correcting parental

deficiencies within the foreseeable future and that any additional service referrais wouid

be futiie.

cogent, and convincing evidence that making any future referrals of
any kind including re-referring anything and everything that has
aiready been done, is futiie.

Even if the rnother were to engage in services and achieve the best
possibie progress, the near future for these children is outside of
the two years that it would take to reunify these children with their
mother.

There is iittie likelihood that conditions wi|i be remedied so that the
child can be returned to the parents [sic] in the near future.

 

finding of fact 2.205 (“The mother’s assertions at trial that she wouid now be wiiiing to

work with the Department were weak, hoiiow1 and just not credibie.”).

_10_

NO. 78195-2»|/11

Wood relies on In re Pa_r_r_ental Ridhts to |.i\fi.-i\fi.27 as further support of her
argument on this issue. Her reiiance on _i_._M_-_M_ is misplaced in Mm the mother
promptly completed a court-ordered psychologicai evaiuation that showed she had
significant cognitive impairment impacting her abiiity to succeed in services. There, the
record demonstrated that additionai services would not be futile. in LM;M the mother

showed a wiiiingness to engage with the Department and

made notable efforts to engage in services and work with her providers
She promptly obtained a mentai heaith evaiuation, a chemical
dependency evaluation, and a parenting assessment as requested by the
Departmentl Despite being homeless [the mother] kept in basic touch
with her sociai workers She engaged in various types of recommended
services including mental health therapy that was “pretty consist” over the
course of two years [The mother] also regularly participated in visitations
with her chiidren up until the very end of the dependency.ize]

Unlike the mother in M Wood did not promptly or diligently participate in
many of the services offered, Wood utterly refused to participate in others Wood did not
regularly participate in visits with her chitdren, and Wood did not make any progress in
improving her parental deficiencies in more than two years
Neuropsychoiogicai Evaii.r.ation29

'i'he trial court found that “i)r. Swing agreed that a neuropsychoiogicai evaluation
could possibiy provide some useful information but no additionai service
recommendations would fiow from it" and that "[a] neuropsycho|ogicai evaluation was

not a necessary service.” Wood argues that the trial court erred in entering these

 

27 196 Wash. App. 914, 385 P.3d 268 (2016).

23 l.M.-M., 196 Wash. App. at 925 (footnote and citation omitted).

29 This issue encompasses Wood’s challenge to findings of fact 2.177, 2.‘178,
2.182, and 2.197.

_q»;_

NO. 78195-2-|/12

findings as weii as related findings that ali necessary services have been offered,30
because these findings are not supported by substantial evidence This argument is

unpersuasive
The record establishes by ciear, cogent, and convincing evidence that a

neuropsychoiogicai evaiuation was not a necessary service under the circumstances

The unchaiienged findings of fact establish:

2.170 A neuropsychoiogicai evaluation was not court ordered and was
never recommended as a service.

2.171 Dr. Swing did not recommend a neuropsychoiogicai evaluation in
her Septernber [2017] report

2.172 Dr. Swing reviewed as coilaterai information a psychological
evaluation previously completed . . . that the mother had previously
been diagnosed with an iQ of 64.

2.173 Dr, Swing attempted to assess the mother’s current cognitive
functioning, but the mother refused to engage in the necessary
testing.

2.174 Based on her observations of the mother's functioning, Dr. Swing
diagnosed the mother’s inteilectuai impairment as less severe as
prior evaiuators.

2.175 Dr. Swing noted that the mother seemed to operate at a higher
levet than her oid i.Q. scores would indicate.

2.176 Dr. Swing did not recommend a neuropsychoiogicai evaluation
because it Was not apparent to her that it was needed.

 

3° These related findings inciude finding effect 2.182 (“So ail of the court-ordered
and necessary services capabie of correcting parental deficiencies within the
foreseeable future have been expressiy and understandably offered or provided.”) and
finding of fact 2.197 (“Services ordered under RCW 13.34.136 have been expressiy and
understandably offered or provided, and ali necessary services reasonably availabie,
capable of correcting the parents’ [sic] parental deficiencies within the foreseeable
future, have been expressiy and understandabiy offered or provided to the parents

[sic].”)

-12_

No. 78195~2”|/13

At triai, Dr. Swing testified that Wood “didn’t show the same level of impairment
with someone who l would-~or Who t would traditionaliy think of operating at an i.Q. of
below 76” and that Whiie Wood has “impairments in functioning in many areas it
seems. . , more related to psychoiogical and emotionai difficuities than it is cognitive
difficulties in and of itseif."

The trial court’s finding that a neuropsychoiogicai evaluation was not a necessary
service is supported by substantiai evidence Additionaily1 as previousiy indicated
substantial evidence also supports the finding that an offer of any additionai services to
Wood, such as a neuropsychoiogicai evaluation, would have been futile.

Best Interests of the Chfldreri$`1

l\iext, Wood disputes the trial court's determination that termination is in her
children’s best interests She points to evidence that supports a strong, ioving bond
between her and the children

We consider the facts and circumstances of each individual case to determine
the chiid’s best interests32 Therefore, we piace a “‘vegr strong reliance on trial court
determinations of what course of action will be in the best interests of the chiid.‘”33
Without guestion, “a child has the right to basic nurturing, which includes the right to a

safe, stabie, and permanent home and the speedy resolution of dependency and

 

31 'l'his issue corresponds to Wood’s challenge to findings of fact 2.208, 2.209,
2.219, and 2.220.

32 in re Dependencv of A.VD. 62 Wash. App. 562 572 815 P2d 277 (1991)
(citingw Aschauer, 93 Wash. 2d at 695).

33 in re Pawiing, 'lOi Wn. 2d 392, '401 679 P.2d 916 (1984) (quoting in re We|fare
of Todd, 68 Wash. 2d 587 591 414 P.2d 605 (1966)).

_13_

No. 78195_2-i/14

termination proceedings.”34 if the chiid’s rights conflict with the parent’s rights the

chiid’s rights shouid prevaii.35
Wood does not dispute the trial court’s finding of fact 2.2?4:

[`i'he children_] have aiready been out of home for two years Reunification
is at ieast another two years away. if the mother fuliy engaged, it would
be six to nine months to begin to show progress These three children
can no longer wait for their mother to learn to parent

She also does not dispute the court's finding that she was unaware of her
chiidren’s many special needs or finding of fact 2.218: “Continuation of the parent~chiid
relationship clearly diminishes the chiid[ren]’s prospect for early integration into a stable
and permanent home.” VVe accept these findings as true. Further, Wood testified that
she was no more prepared to take her chiidren home at the time of trial than she was on
the day she agreed that her chiidren were dependent

"Where a parent has been unable to rehabilitate over a lengthy dependency
period, a court is ‘fuily justified’ in finding termination in the child’s best interests rather
than ‘ieavirig [the chiid] in the iimbo of foster care for an indefinite period'" while the
parent attempts rehabilitation36 Whiie Wood has expressed genuine love for her
children, she has not shown progress in addressing her parental deficiencies
Accordingly, the preponderance of the evidence supports the trial court’s best interests

finding

 

34 L&, 108 Wash. App. at 154 (citing RCW 13,34.020).
35 RCW 13.34.020.

35 L_B_ 108 Wash. App. at 167 (quoting in re A.W., 53 Wash. App. 22, 33, 765 P.2d
307 (1988)). ‘

_14_

No. 78195-2-|/15

Triai Coun"s Personai Am'mus

Lastiy, Wood argues that the triai court “erred when it permitted its personal
animus against the mother to permeate its findings of fact.” As purported examples of
this animus Wood points to finding of fact 2.193 (finding the mother is “poorly educated,
has at the age of 28 never held a job of any kind for any period, and apparently has no
interest in doing so") and finding of fact 2.195 (finding the mother “has utterly no interest
in learning”). Wood claims that in light of her deveiopmentai disabiiities these findings
detract from the triai court’s appearance of fairness and impartiaiity.

We presume that a trial court performs its duties Without bias or prejudice37 The
party claiming bias or prejudice must support the ciaim with evidence of the triai court’s
actual or potential bias38

The findings Wood cites are not evidence of the triai court’s actual or potentiai
animus Rather, these findings are summaries of Wood’s trial testimony. For instance,
when asked why she had never worked, Wood answered, “i hadn’t reaily thought about
it." Later, when asked if she would be willing to cooperate with the Department to get
some job training or skiils, Wood answered: "i am not,” Wood also testified she Was
unaware of any special needs that her chiidren may have and expressed a belief that
“they’re typical , . . kids"39 but did not othenrvise testify to learning more about any

perceived speciai needs of her children.'

 

37 in re i\/iarriaoe of Nleredith, 148 Wash. App. 887, 903, 201 P.3d 1056 (2009).

38 State v. Dominguez, 81 Wash. App. 325, 328»29, 914 P.2d 141 (1996).

39 However, the trial court’s uncontested finding of fact 2.194 establishes that the
children are not typicain developing: “fhe mother ciaims to have no awareness of any
special needs of any of her children . . . in the face of evidence that her own chiidren

_15_

No. 78195-2-£/16

t.ipon review of the record and context in which the trial court made these
findings Wood has not produced evidence that would iead a reasonable person to
believe the trial court was biased in any way. Wood’s animus claim iacl